SaNders, Judge,
{dissenting in part):—
I agree that the judgment should be reversed. The court refused to permit the defendants to plead, because the plaintiff had filed with his declaration the affidavit as provided by section 46, chapter 125, of the Code. If this affidavit was such as is required by that section, then it was proper to refuse to permit the defendants to plead, unless their plea was verified by affidavit, as required by that section; but the affidavit filed with the plaintiff’s declaration is not sufficient. It was made in the State of New York, and sworn to before a notary public of that State, and, in order to have been good, there should have been annexed thereto a certificate of the clerk or other officer of a court of record of that State,- under Ms official seal, verifying the genuineness of the signature of the notary, and Ms authority to administer the oath, as provided by section 31, chapter 130, of the Code, and, therefore, the court erred in refusing to permit the defendants to plead.
But I cannot agree with the other members of the Court that the action should be dismissed on the ground that the process is void. This writ summoned the defendants “to appear before the judge of our circuit court of Cabell county at rules to be held in the clerk’s office of said court on the first Monday in December next,” etc. The day on which the defendants were cited to appear was the day fixed by law for holding a term of the circuit court of said county; therefore, the rules, which, but for said term of court, would have been held in December, beginning on the first Monday, were held on the last Monday in November preceding. The defendants were bound, under the law, to know that the first Monday in December was not a rule day, and were, also, *325compelled to know, and did know, as a matter of law, that the day to which the writ was made returnable was the first daj»- of a term of the circuit court. They, therefore, could not have been mistaken as to when they should appear. It is said they were summoned to appear at rules, but this cannot be, because the appearance day was named, and they knew it was not a rule day, but the first day of court. The words, “at rules to be held in the clerk’s office of said court,” should be treated as a surplusage, and, when we do this, we have a writ summoning' the defendants “to appear before the Judge of our circuit court of Cabell county on the first Monday in December next,” etc. How can it be said that there could have been any doubt in the minds of the defendants as to what day they should appear? It was specifically named in the writ, and, therefore, it was absolutely certain, as to when they should appear. Then, under our statute, a process can be made returnable to the first day of a term of the circuit court. Therefore, we have this writ, specifying a certain day upon which the parties are to appear, and, also, having it returnable at a date to which, under the law, it can properly be returned. Therefore, it seems that the only complaint that can be urged is as to the obscurity in the writ as to whether the parties should appear at rules or at court, but, when we come to consider that the day on which this writ was made returnable was not a rule day, but the first day of a term of court, its meaning seems to be perfectly plain, and, if so, it cannot be considered void. The first case referred to by Judge Popfenbarger, in rendering the opinion of the Court, to show that this writ is void, is Kyle v. Ford, 2 Rand. 1, and he refers to this decision as being binding upon this Court. This, of course, I admit, but I do controvert its applicability to this case. The decision of Kyle v. Ford was based upon an entirely different statute from the one which controls the writ in this case. Sections 69 and 10, chapter 128, Code of Virginia, 1819, provide:
“69. The rules in the clerk’s office of the county and corporation courts, of the superior courts of law, and the general court, shall be holden on the first Monday in every month, and may be continued from day to day, not exceeding six days.
10. Every writ of capias ad respondend/u/m, or scire facias, *326every summons to answer any action, and every subpoena in chancery issuing from the clerk’s office of any such court, shall be returnable, at the option of the plaintiff, either to the first clay of the next succeeding term, or in the clerk’s office to some previous rule day,” etc.
This statute authorizes the return of process on any Monday, whether it be the first day of a term of court'or not, while our statute directs all process to be returnable at rules or on the first clay of a term of circuit court, and also provides that where the term of a circuit court begins on the first Monday of a month, that then the rules for that month shall be held on the last Monday of the preceding month. Judge (xREEisr, in delivering the opinion of the Court in Kyle v. Ford says: “The act of 1819, before cited, directs that all process shall be returnable either to the first day of the next court, or to some previous rule day.' The process in this case was not returnable either to the court or to a previous rule day, the rule day to which it was returnable and the first day of court being the same.” The process in the case of Kyle v. Ford, was returnable at rules to be held on a day which was the first clay of a term of court, and, also, a rule day. The act of 1819, before cited, directs that all process shall be returnable either to the first day of the next court, or to some previous rule clay. Therefore, this process was not good as a process returnable to rules, because it was made returnable to a rule day which was also the first day of a term of court, and not to a previous rule clay; and it was not good as a process returnable to court, because, while made returnable to a day which was the first day of a term of court, it was made returnable to rules, and under the statute, rules were held in the clerk’s office on that day.* The line of demarcation between the case of Kyle v. Ford and the case we have in hand, is, that under the Virginia statute of 1819, the first Monda/y in every month was a rule clay, whether the first day of a term of court or not; while, under our statute, when the first Monday in a month is a court day, the rules for that month are held on the last Monday in the preceding month.
The case of Coda v. Thompson, 39 W. Va. 67, wherein the Court held that process returnable to a day which was not a lawful return clay, is void, is relied upon to support *327the view that the writ in this case is invalid, but the Coda and Thompson Case bears no analogy whatever to the case we have. That was where an attachment was issued on the 10th day of April, 1893, requiring a garnishee to appear on the first day of the September term, 1893, of the circuit court of Wayne county, passing over an intervening May term, instead of requiring appearance at the next term after the date of the order, as required by section o, chapter 6, Code 1891. This decision was clearly right in holding this writ void, because it was returnable at a day to which it could not lawfully be returned; but the writ in this case was returned to a lawful return day, as hereinbefore referred to.
The case of Laidley’s Admr. v. Bright, 17 W. Va. 779, is a case where a process was not signed by the clerk, and in which a judgment by default was rendered against several defendants and the Court held that the judgment should be reversed, but did not hold the writ void.
Judge BraNNON, in delivering the opinion in the case of Miller v. Zeigler, 44 W. Va. 485, held that an attachment not signed by the clerk is not void, but only voidable; and amendable.
And in the case of Ambler, trustee v. Leach, it was held that a writ was not void because its date was blank and it was not signed by the clerk; and Judge Green, in delivering the opinion of the Court in that case, speaking of void and voidable process, and illustrating them under different heads, says: “As an example of the proceedings of a court being void in-the third sense of this word, as above explained, I may refer to the case where no process has been served on the defendant against whom proceedings are being had. The proceedings are not void in the first or broadest sense of this word. These proceedings are not necessarily mere nullities; nor are they voidable proceedings, for they do not require to be avoided. They are usually called void, and perhaps properly so, as we have no other word in our language which can be applied to them except void and voidable, and it is obvious that voidable cannot be properly applied to them. Yet they are not necessarily nullities, or void absolutely and incurably,, because the authorities all agree that they can be confirmed. And they are confirmed by the defendant appearing in the case and submitting his case to the judgment of the court, or by pleading in bar to the action.”
*328In my judgment, the authorities cited to support the view of the Court that this writ is void, have no application. None of them are in point, nor do they bear any analogy to this case. I am clearly of the opinion that this writ is not void, and the most that can be said against it is that it is irregular; and, if, irregular, it is certainly proper to allow an amendment/
/But, assuming that the writ is void, it was cured by the iAppearance of the defendants» and their voluntary submission toThe/jurisdiction of the copíí. The only purpose of a writ ■ is to notify a defendant ox a proceeding to be filed against him, and when he comes into court, the writ has performed all of its functions. It is no part of the pleadings, and after the appearance of the parties, it' has lost its usefulness, and when the defendant comes in response to its call, it is thereby made to appear that its purpose has been fully accomplished. The authorities almost, if not quite, unanimously hold that where a defendant appears for any other purpose than to take advantage of a defect in the return of service, or process, or to object to the jurisdiction, that he waives all defects in the writ, and return of service, and cannot after-wards be heard to interpose an' objection. “The object of process is to bring a party into court. A judgment by default with process badly executed would not be legal. “By appearance to the writ in any case, for any other purpose than to take advantage of the defective execution or the non-execution of process the defendant places himself precisely in a ^ situation in which he would be if process were executed upon him, and he thereby waives all objections to the defective execution or the non-execution of process upomkim. ” Bank of the Valley v. Bank of Berkeley,. 3 W. Va. 386. And in the case of Haraey v. Skipwith, 16 Grat. 410, it was held by" Judge Daniel, in delivering the opinion of the court: “The object of the writ is to apprise the defendant of the nature of the proceeding against him. The fact of his taking or agreeing to a continuance is evidence . of his having made himself a party to the record, and of his having recognized the case as in court. It is too late for him afterwards to say that he has not been regularly brought into court.” The case of Mahaney v. Kephart, 15 W. Va. 609, is to the same effect. Judge PoeeenbaRGer says, in Parker v. B. & L. *329Asso., 46 S. E. (W. Va.) 811: “The second summons .though insufficient and void, was only a step in the action-after commencement, and therefore an irregularity in the proceeding. By appearing to the action generally, therefore, the defendant, under the decisions referred to, waived the defect.”
While it is true this was a second summons, in an attachment proceeding, which only became essential by reason of the first summons not being served, yet I fail to distinguish the difference. Where a first summons is not served, a valid second summons is absolutely necessary; just as essential as it was to have a writ in this case, and its validity should be tested by the same rules.
It is so elementary that a general appearance cures all ■defects in the writ and return of service, that it is hardly necessary to cite authority, but the following authorities will be found to support that view; Williams & Roy v. Campbell, 1 Wash. 153; Buckingham et al. v. McLean, 13 How. 150; Farrar & Brown v. The U. S., 3 Pet. 459; Cracie v. Palmer, 8 Wheat. 699; Pollard v. Dwight, 4 Cranch. 428; Hickman v. Larkey, 6 Grat. 210; Wynn v. Wyatt, Admr., 11 Leigh 584; Steele v. Harkness, 9 W. Va. 13; Wright v. R. R. Co., 50 W. Va. 653; Parker v. B. & L. Asso., 46 S. E. (W. Va.) 811; Thorn v. Thorn, 47 W. Va. 4; Meighen v. Williams, 50 W. Va. 65; Morse v. Rector, 44 W. Va. 202; Blankenship v. R. R. Co., 43 W. Va. 135; Cooley v. Lawrence, 12 How. Prac. 176; Palmer v. Logan,, 4 Ill. 56; Bank v. Tile Co., 105 Ind. 227; Anderson v. Burchett, 48 Kan. 781; Layne v. R. R. Co., 35 W. Va. 438; Fonse v. Vandervort, 30 W. Va. 327.
And, again, this Court has repeatedly held that in appearing specially and submitting a motion to quash a writ, or defective service thereof, that the record must affirmatively show that the defendant appeared specially for that purpose, and no other. Layne v. O. R. R. Co., 35 W. Va. 438; Blair v. Henderson, 49 W. Va. 282; Blankenship v. K. & M. Ry. Co., 43 W. Va. 135. It is said that these .^proceedings refer to justices of the peace. While it is t'l’UeA’that these decisions were given in cases brought from justices, yet in laying down the rule, I do not understand that the Court confined it to proceedings before justices, and I fail to see why there should be a different rule. Process is required to bring a person *330before a justice, and so it is in the circuit court, and without which, and the proper service thereof, neither com-t can acquire jurisdiction of the person. But it may be said that parties can appear before a justice, and, without summons, agree to try their case; and that it takes a writ to bring into life a suit in a court of record; but this Court has decided that a suit in the circuit court can be commenced by appearance and agreement, withqut process. Totten v. Nighbert, 41 W. Va. 800; Hunter v. Stewart, 23 W. Va. 549. Therefore, there is no good reason why the practice before a justice, in this respect, should be different from the practice in the circuit court, because it simply involves the question of obtaining the jurisdiction of the person. There is no practice more common than for a party to file his declaration or bill in open court, and for the defendant to appear thereto, and waive the issuance of process. In the case of Frank v. Zeigler, 46 W. Va. 618, Judge Beaukton says: “The object of service of process is only to notify persons" of the suit and bring them under the power of the court. Appearance answers the same purpose. By it the party submits himself to the jurisdiction of the court. . Any appearance, except to object to the jurisdiction, as, for instance, to-take advantage of a defect in process or return, is a general appearance, not special, and will dispense with its service. Any motion in the case will do so.” 2 Ency. Pl. & Pr. 632-637; and in Groves v. County Court, 42 W. Va. 600, it is said: “Appearance is the first act of the defendant in court.”
In this case, the first thing to be done by the defendant was to appear and suggest the non-residency of the plaintiffs, and demand security for costs; and, after the bond had been given, they then moved to quash the writ; and nowhere does the record show that they appeared specially for that purpose; and even if the record did so show, the very act of the-appearance to suggest the non-residency of the plaintiff, be'fore the making of such motion, would defeat it when made. Can it be said that the appearance and asking for security for costs was not a voluntary appearance; was not a submission to the jurisdiction of the court; was not an acknowledgment-that the process of the court had been served upon them, and that, by reason of that, they came, and when they did come, instead of making their first act that of taking advantage off
*331the claimed defects, came in, and voluntarily made a motion for security for costs, and thereby acknowledged the jurisdiction of the court over them. "'■“The making by a person in a cause of any motion which involves the merits, a motion for a change of venue, for a continuance — especially when, the motion is granted; — to discharge an order of arrest, to dismiss the cause on appeal, to modify judgment, for security .for costs, to set aside a default, orto strike\a petition from the files, constitutes a general appearance.”/ 3 Cyc., 508, and, also, Raymond v. Strine, 14 Neb. 236, Healy sr. Aultman, 6 Neb. 349, hold that a motion for security for costs is a general appearance; and I have been unable to find a single case, or any authority to the contrary, except Collier v. Morgan's Louisiana, etc., R. Co., 41 La. Ann. 41, which, under a statute of Louisiana, was given the right to make an appearance to ask for security for costs without being regarded as having entered a general appearance. To decide otherwise in this case is to depart from the well established rule that this Court has laid down that an appearance for any other purpose except to take advantage of a defective writ, or the return of service, is a general appearance, and operates as a wajvér of all defects in the writ and return thereof.
'“'Assuming, however, that the defendants did make a special appearance, as is required by the decisions of this Court, still this action should not be dismissed, because they did not see proper to stand upon their special appearance, but, after the court had ruled adversely to them, they tendered their plea in bar, thereby waiving all defects in the writ; saying'te the court, notwithstanding my motion has been overruled, I am willling to appear and plead, and do now offer to plead. Is there anything compulsory about it? Did not the defendants have the right to stand on their motion, and, in all reason a!hd justice, should they not be required to stand upon it? N&nd, if they choose not to do so, and come into court and contest the plaintiff’s case, they ought to be estopped to deny that the court had jurisdiction. To permit such practice will ■ bear no good fruit, but its product will be the. encouragement of frivilous technicalities in the trial of cases, injustice to litigants, and long delay in having their rights determined. This view was taken by this Court for the first time in the case of C. & O. Ry. Co. v. Wright, 50 W. Va. *332653. Judge Dent, in delivering the opinion of the Court in this case, says: “The purpose of tiierservice-of summons is to bring the defendant into court. \ If he comes voluntarily and presents his case, he obviates the necessity of summons. It is absurd to hold that a defendant is in court to try Ms case and if the judgment be for him it is valid, while if it be against him it is invalid, for while he is actually in, he is technically out of court. In for his own purposes, but out for all other purposes. .It is a trial if he wins, but not a trial if he loses. The provisions of the statute in relation to the service of summons were made for the protection of defendants without notice, and not to enable those with notice to escape just obligations and defeat the ends of justice.” “In many jurisdictions the rule is well settled that where a defendant appears specially, any error of the court in deciding adversely to him is waived by a subsequent general appearance.^ 3 Cyc., 525. The various States holding this doctrine are: Alabama, Arkansas, California, Colorado, Florida, Idaho, Iowa, Michigan, Missouri, Nebraska, Oregon, Wisconsin, and, in my view, the case of C. & O. Ry. Co. v. Wright, adds West Virginia to this list; as will be seen from the following cases, and many others that could be cited, from these States on this point: Lampley v. Beavers, 25 Ala. 534; Burriss v. Wise, 2 Ark. 33; Seers v. Starbird, 7 Cal. 225; Ruby Chief Min., etc., v, Gurley, 17 Col. 199; Stephens v. Bradley, 24 Fla. 201. Converse v. Warren, 4 Ia. 158; Morris v. Miller, 40 Pac. (Idaho), 60; Dailey v. Kennedy, 64 Mich. 208; Kronski v. Mo. Pac. R. Co., 77 Mo. 362; Walker v. Turner, 27 Neb. 103; Sealey v. Cal. Lumber Co., 19 Oreg. 94; Coffee v. Chippewa Falls, 26 Wis. 121. I regard this as the better, rule, and one founded in reason and justice.
It is true the proceeding in the case of C. & O. Ry. Co. v. Wright was prohibition, but the principle decided was the same as we have in this case, and was the real and only point in that case, and I regard it as directly applicable here.
For the foregoing reasons, I think the judgment should be reversed, but I do not agree to dismiss the action.
Note by Brannon, President:
There is much force in the position of Judge Sanders.
*333The party appeared and had notice of the suit; but by several cases the writ was void, and not amendable.
Were it not that I feel myself bound by Kyle v. Ford, 2 Rand. 1, Coda v. Thompson, 39 W. Va. 68, and other cases, I would agree with Judge Sanders. On this line the Virginia court held that the objection that a writ is returnable to a day not a legal return day may be made for the first time on appeal. McAllister v. Guggenheimer, 21 S. E. 475.